Citation Nr: 0515027	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  98-06 784A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for low back condition as 
secondary to service-connected residuals of right knee 
ligament strain.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The veteran served on active duty from June 1965 to June 
1967.  He had active duty for training in May 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

The Board remanded the case to the RO in March 2001 and 
September 2003.

The RO originally denied secondary service connection, in 
October 1991.  The veteran applied to reopen and indicated 
that he wanted direct service connection.  The Board remanded 
in March 2001 to have the RO address direct service 
connection.  The RO denied direct service connection and 
provided him appeal rights.  He did not appeal that decision.  
In the Board's last remand, we noted that he had not appealed 
that RO decision to date and that our jurisdiction was 
limited to whether new and material evidence has been 
received to reopen the claim for service connection for low 
back disability secondary to service-connected right knee 
disability.


FINDINGS OF FACT

1.  Service connection for low back condition as secondary to 
service-connected residuals of right knee ligament strain was 
denied by the RO in November 1995.  The veteran was informed 
of the decision and of his right to appeal.  The veteran did 
not appeal within one year of date of notification of the 
decision.

2.  Since the November 1995 determination, the evidence added 
to the record is cumulative.




CONCLUSIONS OF LAW

1.  The November 1995 decision denying service connection for 
low back condition as secondary to service-connected 
residuals of right knee ligament strain is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200, 20.201, 
20.302, 20.1103 (2004).

2.  New and material evidence has not been received to reopen 
the claim for service connection for low back condition as 
secondary to service-connected residuals of right knee 
ligament strain.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim and redefine the obligations of VA with 
respect to the duty to assist.

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
a February 2004 letter from the RO to the claimant.  In this 
case, the claimant was informed of the duty to notify, the 
duty to assist, to obtain records, and examinations or 
opinions.  The claimant was specifically advised of the type 
of evidence which would establish the claim and the claimant 
was afforded additional time to submit such evidence.  Thus, 
the claimant has been provided notice of what VA was doing to 
develop the claim, notice of what the claimant could do to 
help the claim and notice of how the claim was still 
deficient.  The veteran was also provided notice that he 
should submit pertinent evidence in his possession.  The 
claimant was advised of how and where to send this evidence 
and how to ensure that it was associated with his claim.  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made adequate efforts 
to develop the record.  The Board finds that VA has done 
everything reasonably possible to assist the claimant.  

However, only after the May 1997 rating decision was 
promulgated did the AOJ, in February 2004, provide explicit 
notice to the claimant regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the claimant, 
and what information and evidence will be obtained by VA.  
Specifically, the claimant was notified what the evidence 
must show to support his appeal and that VA has a duty to 
assist him in obtaining evidence necessary to substantiate 
his claim.  The claimant was notified that he should identify 
medical treatment and that VA would request identified 
medical evidence.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement is harmless error.  
While the notice provided to the claimant in February 2004 
was not given prior to the first AOJ adjudication of the 
claim, the claimant was afforded the opportunity to submit 
additional evidence and to identify medical evidence that VA 
would attempt to obtain.  No additional evidence was received 
prior to the November 2004 supplemental statement of the 
case.  Even then, the veteran was advised that his 
representative was being given an opportunity to submit 
additional written argument or evidence in support of his 
appeal, and none has been received since.  The Board thus 
concludes that the timing-of-notice error was sufficiently 
remedied by the process carried out after the February 2004 
VCAA letter so as to provide the claimant with a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA.  Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. April 14, 2005).  The timing-of-notice error was 
thus nonprejudicial in this case because the error did not 
affect the essential fairness of the adjudication.  Id.

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided and no additional pertinent 
evidence was submitted.  There is no indication that there is 
any additional relevant competent evidence to be obtained 
either by the VA or by the claimant, and there is no other 
specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  

Factual background

In October 1991, service connection for a back disorder, 
claimed as secondary service connection, was denied.  The 
veteran was informed of the decision and of his right to 
appeal.

In a November 1995 decision, the RO denied service connection 
for low back condition as secondary to service-connected 
residuals of right knee ligament strain.  At the time of the 
denial, service connection was in effect for residuals of 
right knee medial collateral ligament strain.  There was 
competent evidence of a current low back disability but there 
was no competent evidence of a nexus between the veteran's 
service-connected right knee disability and his low back 
disability.  The veteran was informed of the decision and of 
his right to appeal.  A notice of disagreement was not 
received within one year of notice of the decision.

In January 1997, a claim for service connection for low back 
condition as secondary to service-connected residuals of 
right knee ligament strain was received.  



Pertinent law and regulations

An appeal consists of a timely filed notice of disagreement 
and, after a Statement of the Case has been issued, a timely 
and properly completed VA Form 9 or correspondence containing 
the necessary information. 38 C.F.R. § 20.202.  When a notice 
of disagreement is not filed within one year, a decision 
becomes final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.200, 
20.201, 20.302, 20.1103.

Disability which is proximately due to or is the result of a 
service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310; Harder v. Brown, 5 
Vet. App. 183, 187 (1993).

Analysis

The veteran has filed a claim for service connection for low 
back condition as secondary to service-connected residuals of 
right knee ligament strain.  In November 1995, the issue was 
addressed and denied by the RO.  In December 1995, the 
veteran was informed of the decision and of the right to 
appeal.  That decision was not appealed and became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Since that 
determination, the veteran has sought to reopen the claim.

A claim will be reopened and the former disposition reviewed 
if new and material evidence is presented or secured with 
respect to the claim which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The Court has held that, when 
"new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

The Board notes that the legal standard of what constitutes 
"new and material" evidence was amended during the course 
of the claim.  The amendment is inapplicable in the instant 
case as the amendment applies prospectively to claims filed 
on or after August 29, 2001.  See 38 C.F.R. § 3.156(a).  The 
veteran's current application to reopen the claim of service 
connection was received prior to that date.  

The applicable VA regulation requires that new and material 
evidence is evidence which has not been previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant and which, by 
itself, or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

Since the last determination, the veteran submitted a January 
1990 VA treatment record showing treatment for back pain with 
a diagnosis of chronic backache.  That treatment record is 
cumulative of a June 1991 VA examination report showing a 
diagnosis of minimal arthritis of the lumbar spine and a June 
1993 VA medical record which was previously considered 
showing treatment for back problems with a diagnosis of 
degenerative joint disease.  This evidence is not material 
since the issue was not the existence of a current 
disability.  Sagainza v. Derwinski, 1 Vet. App.575 (1991).  

The veteran testified in November 2000 that since he injured 
his right knee, he has had problems with his back and that he 
has an altered gait from his right knee disability.  The way 
he has had to walk over the years affected his back.  This 
testimony is not new because it is cumulative of the 
veteran's previous assertion in July 1990 of having back pain 
from hopping around for 2 years due to his knee, and of his 
assertion on VA examination in June 1991 of low back pain and 
a limp caused by his right knee.  38 C.F.R. § 3.156.  

In essence, since the last determination, the evidence 
confirms facts previously established.  Such evidence is 
cumulative.  Regardless, there remains no competent evidence 
of a nexus between the veteran's low back condition and his 
service-connected residuals of right knee ligament strain.  
Rather, the added evidence merely relates to previously 
established facts.  No new and material evidence of a nexus 
between the veteran's service-connected right knee disability 
and his low back disability has been received.  In sum, the 
submitted evidence is not new and material and the claim may 
not be reopened.  38 U.S.C.A. § 5108.


ORDER

The application to reopen a claim for service connection for 
low back condition as secondary to service-connected 
residuals of right knee ligament strain is denied.





	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


